Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The amendment and terminal disclaimer filed on 5/24/2022 have been entered and approved, respectively.

Claim Objection 
Claims 9, 11 and 19 are objected to because of the following informalities:  
(1) In claims 9 and 19, after “of”, --each of-- should be added.
(2) The status identified of claim 11 should read --(Currently amended)-- not “(Original)”.
(3) In claim 11, line 13, “trimmer” should read --trimming--.  Note line 2 of the claim. 
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-4, 6, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprungman et al. (U. S. Patent Application Publication No. 2015/0342116, hereinafter “Sprungman”).  
          Regarding claim 1, Sprungman discloses a grass trimmer (100) comprising:
          a trimming head (108, Fig.1); and 
          a motor (102, Fig.1) for driving the trimming head (108),
          wherein the trimming head (108, Fig.2A) comprises:
               a housing assembly (209) formed with a housing cavity (see Fig.2A, not labeled), wherein the housing assembly (209) is provided with outer apertures (204) for allowing a cutting line (110, Fig.1) to be inserted from outside of the housing assembly (209) into the housing cavity; and 
               a spool (210, Fig.2A) at least partially disposed in the housing cavity (see Fig.2A) and rotatable relative to the housing assembly (209) about a central axis (defined by drive shaft 202), wherein the spool (210) is provided with inner apertures (defined by ends of line guide passages 232a/232b, Fig.6A) for the cutting line (110) to be inserted,
               wherein the spool (210) has a line loading position relative to the housing assembly (209), and the cutting line (110) is capable of being passed through the outer apertures (204) and be directly inserted into the inner apertures (defined by ends of line guide passages 232a/232b, see paragraph [0053], lines 14-22) when the spool (210) is in the line loading position,
               wherein the spool (210) is formed with a plurality of first engaging portions (240, Figs.2A-2B) arranged in a circumferential direction around the central axis (defined by drive shaft 202, see Fig.2A), the housing assembly (209, i.e. the lower housing 216 of the housing assembly 209) is formed with a plurality of first matching portions (234, Fig.2A) corresponding to the plurality of the first engaging portions (240, see paragraph [0057], lines 1-4), each of the plurality of first matching portions (234) is formed with a first positioning surface (234), and each of the plurality of the engaging portions (240) is formed with a second positioning surface (240), and  
             wherein when the spool (210) is rotated relative to the housing assembly (209) to a position wherein the first positioning surface (234) and the second positioning surface (240) contact, the spool (210) is in the line loading position (see paragraph [0057], lines 16-29).
          Regarding claims 2 and 13, Sprungman’s trimming head (108) further comprises a spring (212, see Fig.2A) disposed between the housing assembly (209, i.e. the upper housing 208 of the housing assembly 209) and the spool (210), and the spring (212) applies a force to the spool (210) to make the first positioning surface (234) and the second positioning surface (240) closer to each other. 
          Regarding claim 3, Sprungman’s trimming head (108) further comprises a spring (212, see Fig.2A) disposed between the housing assembly (209, i.e. the upper housing 208 of the housing assembly 209) and the spool (210), and the spring (212) applies a force to the spool (210) to make the plurality of first engaging portion (240) contact with the plurality of first matching portions (234).  
          Regarding claims 4 and 14, when Sprungman’s trimmer head (108) shown in Fig.2A is rotated 180 degrees, it is said Sprungman’s housing assembly (209) comprises an upper housing (216) and a lower housing (208), the plurality of first matching portions (234) are arranged on the upper housing (216), and the plurality of first engaging portions (240, i.e. the ones closer to the knob 218, see Fig.2B) are formed on an upper portion of the spool (210).   
          Regarding claims 6 and 16, Sprungman shows an even number (i.e. “6”, see Fig.6A) of the plurality of first engaging portions (240) are provided. 
          Regarding claims 8 and 18, Sprungman’s inner apertures (232a/232b) and the outer apertures (204) are aligned when the spool (210) is in the line loading position (see paragraph [0053], lines 14-22).  
          Regarding claims 9 and 19, Sprungman’s spool (210) is provided with line guide passages (232a,232b) for the cutting line (110) passing through the spool (210), and two ends of the line guide passages (232a,232b) are defined as the inner apertures.
          Regarding claims 10 and 20, Sprungman’s trimming head (108) further comprises a driving member (212, see Fig.2A) for applying a force to the spool (210) to make the first positioning surface (234) and the second positioning surface (240) closer to each other. 
          Regarding claim 12, Sprungman discloses a trimming head (108) comprises:
          a housing assembly (209) formed with a housing cavity (see Fig.2A, not labeled), wherein the housing assembly (209) is provided with outer apertures (204) for allowing a cutting line (110) to be inserted from outside of the housing assembly (209) into the housing cavity; and 
          a spool (210) at least partially disposed in the housing cavity (see Fig.2A) and rotatable relative to the housing assembly (209) about a central axis (defined by drive shaft 202), wherein the spool (210) is provided with inner apertures (defined by ends of line guide passages 232a/232b) for the cutting line (110) to be inserted,
          wherein the spool (210) has a line loading position relative to the housing assembly (209), and the trimming head (108) allows the cutting line (110) to pass through the outer apertures (204) when the spool (210) is in the line loading position (see paragraph [0053], lines 14-22),
               wherein the spool (210) is formed with a plurality of first engaging portions (240), the housing assembly (209, i.e. the lower housing 216 of the housing assembly 209) is formed with a plurality of first matching portions (234) corresponding to the plurality of the first engaging portions (240, see paragraph [0057], lines 1-4), each of the plurality of first matching portions (234) is formed with a first positioning surface (234), and each of the plurality of the engaging portions (240) is formed with a second positioning surface (240), and  
             wherein when the spool (210) is rotated relative to the housing assembly (209) to a position wherein the first positioning surface (234) and the second positioning surface (240) contact, the spool (210) is in the line loading position (see paragraph [0057], lines 16-29).

Claim Rejection - 35 U.S.C. 103
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sprungman et al. (U.S Patent Application Publication No. 2015/0342116, hereinafter “Sprungman”).
          Regarding claims 7 and 17, Sprungman’s grass trimmer as set forth shows all the claimed structure except the number of the plurality of first engaging portions (240) is “6” (see Fig.6A) and is not the same as the number of the inner apertures (defined by ends of the pair of line guide passages 232a/232b) which is “4” (i.e. two ends from each of the two guide passages 232a/232b for a total of “4”).  However, it would have been obvious to one skilled in the art to modify Sprungman by providing the spool (210) with “6” rather than “4” inner apertures, since applicants have not specifically pointed out the criticality of having the first engaging portions the same number as the inner apertures but merely disclosed as an example that may be used.  As disclosed, the number of the plurality of first engaging portions 536 is “6” (see Fig.14 of this instant application).  However, the number of the inner apertures “5315” is arbitrary.  It can be “2” (i.e. defined by two ends of the line guide passages 5352, see paragraph [0191] of the specification) or it can be “4” or “6” resulting from two or three line guide passages 5352, respectively (see paragraph [0193] of the specification).  It appears the number of the inner apertures has no criticality but merely an obvious matter of personal preference.        

Indication of Allowable Subject Matter
1.        Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.        Claim 11 is objected to but would be allowable if amended to overcome the objection set forth.

Remarks
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
Applicants argue, at page 11, lines 4-6 and 10-12 of the amendment, Sprungman does not describe, teach, or suggest at least that when the spool is rotated relative to the housing assembly to a position where the first positioning surface and the second positioning surface contact, the spool is in the line loading position.  Examiner disagrees.  Sprungman clearly shows when the spool (210) is rotated relative to the housing assembly (209) to a position when the first positioning surface (234) and the second positioning surface (240) contact (see paragraph [0057], lines 21-23], the spool (210) is in the line loading position (see paragraph [0057], lines 16-20) as required by independent claims 1 and 12.   
Applicants further argue, at page 11, lines 6-9 of the amendment, Sprungman does not describe, teach, or suggest that the trimmer head further comprises a driving member for driving the spool to rotate to a position where the second positioning surface contacts with the first positioning surface, so that the inner aperture and the outer aperture are aligned.  In response, the alleged limitation is not recited in claims 1 and 12 but in claim 11, and the argument overcomes the previous 35 U.S.C. 102(1)(1) rejection on claim 11.  
Applicants also contend, at page 11, lines 15-18 of the amendment, the function of the ramp 240 and the ribs 234 is to prevent the relative rotation of the spool 210 and the lower housing 216.  When the ramps 240 engage with the ribs 234, the spool 210 cannot rotate relative with the lower housing 216.  In response, independent claims 1 and 12 require “the spool is rotated relative to the housing assembly to a position where the first positioning surface and the second positioning surface contact” (see the last subparagraph in the claims).  Sprungman clearly describes the spool (210) is rotated relative to the housing assembly (209) to a position when the first positioning surface (234) and the second positioning surface (240) contact (see paragraph [0057], lines 21-23]) as claimed in claims 1 and 12.  In other words, Sprungman’s spool (210) is allowed to rotate relative to the housing assembly (209) until the first positioning surface (234) and the second positioning surface (240) contact each other thus preventing further rotation of the spool (210).        
Applicant’s arguments, at pages 12 and 13 of the amendment, regarding Sprungman’s mode of operation have been given very little probative value since Springman’s grass trimmer as set forth in the above 35 U.S.C. 102 (a)(1) rejection shows all the claimed structure as required by at least independent claims 1 and 12.       

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-72-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724